Exhibit 10.2


INFORMATION IN THIS EXHIBIT IDENTIFIED BY BRACKETS AND THREE ASTERISKS [***] IS
CONFIDENTIAL AND HAS BEEN EXCLUDED PURSUANT TO ITEM 601(B)(10)(IV) OF
REGULATION S-K BECAUSE IT (I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE
COMPETITIVE HARM TO THE REGISTRANT IF PUBLICLY DISCLOSED.


Execution Version




FIRST AMENDMENT TO CRUDE OIL GATHERING AGREEMENT
This First Amendment to Amended and Restated Crude Oil Gathering Agreement (this
“First Amendment”) is executed on May 5, 2020 by and among Diamondback E&P LLC,
a Delaware limited liability company (“DEP”), Energen Resources Corporation, an
Alabama corporation (“Energen”), and Diamondback O&G LLC, a Delaware limited
liability company (“DO&G” and each of DEP, Energen and DO&G, individually or
collectively, as applicable, “Producer”) and Rattler Midstream Operating LLC, a
Delaware limited liability company (“Gatherer”). Producer and Gatherer may be
referred to herein individually as a “Party” or together as the “Parties.”
Capitalized terms used but not otherwise defined in this First Amendment shall
have the meanings ascribed to them in the Agreement.
WHEREAS, DEP and Gatherer entered into that certain Amended and Restated Crude
Oil Gathering Agreement (the “Agreement”) on January 18, 2019, but dated
effective as at January 1, 2018 (the “Effective Date”), whereby, among other
things, Gatherer agreed to provide the Services to DEP, in accordance with the
terms and conditions set forth thereunder.
WHEREAS, DEP and Gatherer desire to add DO&G and Energen, and DO&G and Energen
desire to be added, as parties to the Agreement.
WHEREAS, (i) as of the Effective Date, the Dedicated Properties owned by
Producer and its Affiliates constituted [***] Net Acres and (ii) as of December
31, 2019, the Dedicated Properties owned by Producer and its Affiliates
constituted [***] Net Acres, which are located in the yellow-shaded areas set
forth on Exhibit A – Dedicated Acreage attached to this First Amendment.
WHEREAS, the Parties desire to amend the Agreement as set forth herein.
NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
herein and for other valuable consideration hereby acknowledged, the Parties
agree to modify and amend the Agreement as follows:
1.
Amendments. The Agreement is hereby amended as follows:

(a)    The preamble of the Agreement is hereby amended and restated in its
entirety as follows:
“This Amended and Restated Crude Oil Gathering Agreement (this “Agreement”),
dated as of January 18, 2019 (the “Execution Date”) but deemed effective as of
January 1, 2018 (the “Effective Date”), is made by and among Diamondback E&P
LLC, a Delaware limited liability company, Diamondback O&G LLC, a Delaware
limited liability company, and Energen Resources Corporation, an Alabama
corporation (each of the preceding, individually or collectively, as applicable,





--------------------------------------------------------------------------------





“Producer”), and Rattler Midstream Operating LLC, a Delaware limited liability
company formerly known as Rattler Midstream LLC (“Gatherer”). Producer and
Gatherer may be referred to herein individually as a “Party” or collectively as
the “Parties”.”
(b)    The definition of “Dedicated Acreage” set forth in Article 1 of the
Agreement is hereby amended and restated in its entirety as set forth below:
““Dedicated Acreage” means each of the Specified Areas and such additional areas
added by Producer after December 31, 2019, pursuant to an agreement between the
Parties.”
(c)    The definition of “Dedicated Properties” set forth in Article 1 of the
Agreement is hereby amended and restated in its entirety as set forth below:
““Dedicated Properties” means all Interests now owned or hereafter acquired by
Producer or its Affiliates located wholly within the Dedicated Acreage (other
than any Interests excluded from the dedication and commitment pursuant to the
terms hereunder).”
(d)    The term “Net Acres” as defined below is hereby inserted immediately
after the defined term “Month” in Article 1 of the Agreement, and replaces
throughout the Agreement the term “net acres” as applicable:
““Net Acres” means, as computed separately with respect to each leasehold, (a)
the number of gross acres in the lands covered by such leasehold, multiplied by
(b) the undivided percentage interest in oil, gas and other minerals covered by
such leasehold in such lands, multiplied by (c) Producer’s working interest or
undivided interest in such leasehold.”
(e)    Clause (c) of Section 2.3 of the Agreement is hereby amended and restated
in its entirety as set forth below:
“(c) to acquire Wells connected to existing gathering systems and to continue to
deliver to such gathering systems Crude Oil produced from such Wells; provided
that, to the extent that Crude Oil from such Wells constitutes Dedicated Crude
Oil and is not previously dedicated to a third party, then Producer shall
deliver a Connection Notice to Gatherer with respect to any such Well not later
than [***] Days after its acquisition, and (unless otherwise released)
thereafter shall deliver Crude Oil to such gathering system only until Gatherer
has connected such Well to the Gathering System in accordance with Section 3.3;”


2



--------------------------------------------------------------------------------





(f)    Section 2.4 of the Agreement is hereby amended and restated in its
entirety as set forth below:
“Section 2.4.    Covenant Running with the Land.
(a)    Subject to Section 2.2, the Parties intend that the dedication and
commitment made by Producer under this Agreement be a covenant running with
(i) the Dedicated Properties, as a burden on Producer’s title thereto and
binding on successors-in-interest in and to the Dedicated Properties, and
(ii) the Gathering System, as a benefit accruing to Gatherer’s title thereto and
inuring to the benefit of successors-in-interest to the Gathering System.
(b)    Except as provided in Section 2.4(c) below, Producer shall not Transfer
any or all of its interest in any Dedicated Property unless (i) Producer obtains
and delivers to Gatherer a written acknowledgment by the Transferee in favor of
Gatherer acknowledging that the Transferred Dedicated Property shall remain
subject to this Agreement in all respects and (ii) each instrument of conveyance
expressly so states.
(c)    Notwithstanding the foregoing, Producer shall be permitted to Transfer
any Dedicated Property (including any Wells thereon) free of the dedication and
commitment made by Producer under this Agreement [***]”
(g)    A new Section 2.5 of the Agreement is hereby added as set forth below:
“The Parties comprising Producer hereby designate Diamondback E&P LLC to act as
contract agent on behalf of Producer as necessary hereunder, including for (i)
giving and receiving notices, statements, invoices, plans, nominations,
correspondence and other communications hereunder, (ii) making and receiving
payments on behalf of Producer hereunder and (iii) giving all consents and
approvals that may be required hereunder, and Gatherer hereby accepts such
designation.”
(h)    Exhibit A to the Agreement is hereby deleted in its entirety and replaced
with the exhibit on Schedule 1 titled “Exhibit A – Dedicated Acreage” attached
to this First Amendment.
(i)    Exhibit C to the Agreement is hereby deleted in its entirety and replaced
with the exhibit on Schedule 2 titled “Exhibit C – Conflicting Dedications”
attached to this First Amendment.
2.
Miscellaneous.



3



--------------------------------------------------------------------------------





(a)    Joinder. Each of DO&G and Energen agrees to be bound by the provisions of
the Agreement, as amended by this First Amendment, that by their terms are
obligations of a “Producer” thereunder and each hereby becomes a Producer under
the Agreement, as amended by this First Amendment, with the same force and
effect as if it were an original party thereto. Each reference in the Agreement,
as amended by this First Amendment, to “Producer” shall also mean and be a
reference to each of DO&G and Energen.
(b)    Ratification; Reaffirmation and No Release. The Parties hereby ratify and
confirm that the terms and provisions of the Agreement, as modified and amended
hereby, shall remain in full force and effect following the execution of this
First Amendment for all purposes. The Parties hereby covenant and agree that the
Agreement, as amended by this First Amendment, supersedes all prior agreements,
prior arrangements and prior understandings relating to the subject matter
hereof and thereof. Except as expressly amended hereunder, this First Amendment
shall not modify, release, waive or excuse, and each Party shall remain
responsible and liable for, such Party’s respective rights and obligations (or
breach thereof) under the Agreement.
(c)    References. All references to the Agreement in any document, instrument,
agreement or writing delivered pursuant to the Agreement (as amended hereby)
shall hereafter be deemed to refer to the Agreement as amended hereby.
(d)    Counterparts. This First Amendment may be executed in any number of
counterparts and each such counterpart hereof shall be deemed to be an original
instrument, but all of such counterparts shall constitute for all purposes one
agreement. Any signature hereto delivered by a Party by facsimile or other
electronic transmission (including pdfs. delivered by email) shall be deemed an
original signature hereto.
[Signature page follows.]




4



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this First Amendment has been signed by each of the Parties
hereto on the date first above written.
 
 
PRODUCER:
 
 
DIAMONDBACK E&P LLC
 
 
 
 
 
 
 
 
 
 
By:
/s/ Travis D. Stice
 
 
Name:
Travis D. Stice
 
 
Title:
CEO
 
 
 
 
 
 
DIAMONDBACK O&G LLC
 
 
 
 
 
 
 
 
 
 
By:
/s/ Travis D. Stice
 
 
Name:
Travis D. Stice
 
 
Title:
CEO
 
 
 
 
 
 
ENERGEN RESOURCES CORPORATION
 
 
 
 
 
 
 
 
 
 
By:
/s/ Travis D. Stice
 
 
Name:
Travis D. Stice
 
 
Title:
CEO
 
 
 
 
 
 
GATHERER:
 
 
RATTLER MIDSTREAM OPERATING LLC
 
 
 
 
 
 
 
 
 
 
By:
/s/ Kaes Van't Hof
 
 
Name:
Kaes Van't Hof
 
 
Title:
President









Signature Page to First Amendment to A&R Crude Oil Gathering Agreement



--------------------------------------------------------------------------------






Schedule 1
EXHIBIT A
DEDICATED ACREAGE
(See attached.)











--------------------------------------------------------------------------------






Schedule 2
EXHIBIT C
CONFLICTING DEDICATIONS AND EXCLUDED ASSETS
I.
Wells Subject to Conflicting Dedications:



A [***]-well dedication to [***] covering the following [***] wells:


[***]


II.
Excluded Wells:



[***]





